Bates, Judge,
delivered the opinion of the court.
In the finding of the facts by the court below, it was properly found (from the evidence as preserved) “ that said René Paul held the land so purchased upon the trust to convey the half thereof to Gabriel Paul upon request, or, if no request was made for a conveyance, to sell the same, and to account to said Gabriel Paul for one half of the proceeds of sale.” This trust does not appear to have been founded upon a personal confidence in René Paul, for Gabriel retained a right to demand a conveyance of his interest, and a sale might be made only in default of such demand. Nor do any of the attendant circumstances indicate that the trust was merely personal. The prime object of the proceedings in partition, which terminated in the conveyance to René Paul, seems to have been to place the land in such condition that it could be readily conveyed to a purchaser if sale should be made of it. This object was wéll accomplished by vesting the title in René Paul; and if he had sold the whole tract, or any part of it, such sale would have been in conformity with the trust.
Gabriel Paul, too, if he had found an opportunity to sell his half, could have demanded a deed from René Paul, and thus been in condition to convey. No request for a conveyance having been made during the life of René Paul, at his *118death his representatives took the land upon the same trust as he held it, and his executor having sold the land, the purchaser acquired a good title discharged from the trust.
The declaration, therefore, of the court below that Fulton, the purchaser, became a trustee of the plaintiff for one half the land, and judgment in accordance with that declaration, were erroneous. Under the circumstances the plaintiffs may desire to amend their petition, so as to claim only of the executor of Bené Paul one half the purchase money, and dismiss as to the purchaser of the land. The case will, therefore, be remanded.
The case as now presented to the court differs materially from what it was when formerly before this court, as reported in 25 Mo., p. 157. Then the trust did not authorize a sale by the trustee. As now shown, the authority to sell is expressed.
Beversed and remanded.
Judges Bay and Dryden concur.